Citation Nr: 1543724	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left wrist carpal tunnel syndrome (CTS).

2.  Entitlement to an evaluation in excess of 20 percent for right shoulder degenerative joint disease (DJD) prior to February 1, 2014.

3.  Entitlement to an evaluation in excess of 10 percent for right shoulder DJD since February 1, 2014, to include the propriety of the reduction in evaluation from 20 percent to 10 percent.

4.   Entitlement to an evaluation in excess of 20 percent for left shoulder degenerative joint disease (DJD) prior to February 1, 2014.

5.  Entitlement to an evaluation in excess of 10 percent for left shoulder DJD since February 1, 2014, to include the propriety of the reduction in evaluation from 20 percent to 10 percent.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU)) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1989 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Sioux Falls, South Dakota, Regional Office (RO), which denied increased evaluations for left and right shoulder disabilities, left wrist CTS, and depression.

The Board notes that the Veteran failed to perfect an appeal with regard to the evaluation of his psychiatric disorder following the issuance of a September 2014 statement of the case (SOC).  The other issues were addressed in January 2014 SOCs, and those appeals were perfected in February 2014, with the filing of correspondence accepted in lieu of a VA Form 9, Appeal to Board of Veterans' Appeals.

During the pendency of the appeal, in August and November 2013 decisions, the RO proposed and implemented a reduction of the evaluations assigned for the left and right shoulder disabilities, from 20 percent each to 10 percent each effective February 1, 2014.  This action is considered to be subsumed by the ongoing appeal for increased rating, and the evaluation stage since February 1, 2014, is part of the issues before the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for increased evaluations in May 2012.  This marks the formal start of the period to be considered under this appeal; through application of regulations, the time frame to be considered may be extended back by up to a year, to May 2011.  38 C.F.R. § 3.400.  It does not include the entirety of the period of service-connection, as the RO indicated in framing the issues with regard to evaluation of the shoulder as running from May 2006 to February 2014.  The RO's error in characterizing the issues has misled the Veteran as to what evidence is required to support his claims.  He has repeatedly submitted evidence from outside the actual appeal period, believing it to be relevant based on the RO's assertion.  This has deprived him of a full and fair opportunity to properly address the issue on appeal.

Further, as is discussed above, the RO improperly cut off the appellate period following the reduction in evaluations for the shoulders.  The evaluation stage since February 2014 is part and parcel of the ongoing appeal.  The failure to properly list this has further damaged the Veteran's opportunity to properly address the issues on appeal.  Remand is therefore required to correct these due process concerns.

Additionally, the Veteran has indicated that he is receiving ongoing private treatment from Dr. JH of Sanford Orthopedics; while older records are associated with the file, updated clinical findings are clearly relevant to the current appeal, and must be obtained on remand.  Updated VA treatment records would be similarly beneficial.

Finally, updated examinations are required.  The Veteran was last examined with regard to his shoulders in April 2014, and for the wrist in July 2013.  Since that time the Veteran alleges increased disability and functional impairment.  He also urges that an EMG or NCV test be conducted on the wrist to assess CTS.

A claim for TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to obtain and retain substantially gainful employment.  As there remain open several evaluation questions that bear on TDIU, the claims are intertwined, and adjudication of TDIU at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since January 2014 for any claimed conditions; a release for Dr. JH at Sanford Orthopedics must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated treatment records from the VA medical center in Sioux Falls, South Dakota, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2014 to the present.

3.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of the service-connected left and right shoulder disabilities, and the left wrist carpal tunnel disability.  All necessary testing, to include EMG/NCV, must be accomplished.

The examiner must describe the extent of functional impairment with repetitive motion and during flare-ups of pain or other symptoms.

The examiner(s) must interview the Veteran as to his education, training, and work history.  The examiner must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case on the issues as characterized above, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




